*299Dissenting Opinion by
Judge Manderino,
January 3, 1972:
I dissent. Findings of Fact by the Unemployment Compensation Board can be affirmed only if the record contains evidence to substantiate the Findings. The Board in this case made 5 Findings of Fact. The key Finding of Fact is number 4, which states:
“4. The claimant’s condition of employment was based on a requirement that she work fifty-four hours per week and, in particular, her hours are designated from 8 to 8:30 A.M. until 5:00 P.M., six days. per week.”
There is no evidence in the record to substantiate this Finding. In fact, the employer’s testimony on this point was as follows:
“A. Well all employees are hired on a basis of 54 hours a week in any restaurant operation. Inasmuch as Mrs. Holland is responsible for the entire store, there is no absolute limit as to what hours are necessary. If everything is operating correctly then she would have her prerogative to cut these down.’ ” (Emphasis added).
This testimony does not say that the claimant was required to work fifty-four (54) hours a week. It states that she had the “prerogative to cut” the hours if everything was operating correctly. There is no Finding of Fact that things were not operating correctly.
Since there is no evidence in the record to substantiate Finding of Fact Number 4, and since this Finding is essential to the legal conclusion made by the Board, the Board’s decision should be reversed.